Deen, Presiding Judge.
1. ”[W]hen an appointed counsel considers a criminal appeal to be frivolous, he must notify the appellate court and request permission to withdraw, and the court must then examine the case to determine whether it is frivolous.” Thornton v. Ault, 233 Ga. 172, 174 (210 SE2d 683) (1974).
2. This defendant was convicted and sentenced for the offense of burglary. Appointed counsel filed a motion with this court, after appealing the case, requesting that he be discharged as counsel because in his opinion the appeal was frivolous. In addition, pursuant to direction from this court, he filed an enumeration of error and brief, the former containing the general and one special ground. We have thoroughly examined the brief, record and transcript of evidence. The latter establishes that police officers, answering a call, found the defendant had entered a place of business after jimmying the door half open, and that the contents of the store had been ransacked. He was arrested while still inside the building, where articles of value were located. He made a statement that he entered the place by crawling under the door because he was drinking and needed a little money. The defendant in such a case need not have completed the burglary; it is sufficient if he entered with larcenous intent. Smith v. State, 130 Ga. App. 390 (2) (203 SE2d 375) *470(1973). The evidence is sufficient to support a finding of such intent. The case was tried without a jury, and a verdict of criminal trespass rather than burglary was not demanded by the evidence. There was no error in failing to convict of only the lesser offense.
Submitted June 5, 1978
Decided June 29, 1978.
Crawford & Erb, Ronald C. Crawford, for appellant.
Andrew J. Ryan, III, District Attorney, Robert M. Hitch, III, Joseph D. Newman, Assistant District Attorneys, for appellee.
The motion of defendant’s counsel to withdraw from the case is granted, and the conviction is affirmed.

Judgment affirmed.


Smith and Banke, JJ., concur.